Case 6:19-cv-01150-CEM-EJK Document 27 Filed 02/11/20 Page 1 of 13 PageID 2195



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


 LAWRENCE HAUSER,

                         Plaintiff,

 v.                                                             Case No: 6:19-cv-1150-Orl-41EJK

 STEWARD MELBOURNE HOSPITAL,
 INC. and STEWARD HEALTH CARE
 SYSTEM, LLC,

                         Defendants.
                                               /

                                               ORDER

          THIS CAUSE is before the Court on Defendants’ Motion to Dismiss (“Motion,” Doc. 6)

 to which Plaintiff filed a Response in Opposition (“Response,” Doc. 16). For the reasons stated

 herein, the Motion will be granted.

                                        I.         BACKGROUND

          This case arises from a putative class action Complaint filed by Plaintiff, who alleges that

 he received medical treatment at Defendant Steward Melbourne Hospital, Inc.’s 1 (“Melbourne

 Hospital”) emergency room. (Compl., Doc. 1-1, at 2–3). According to Plaintiff, Defendant Steward

 Health Care System, LLC (“SHCS”) is the alleged owner and operator of Melbourne Hospital and

 two other hospitals in Florida. Plaintiff alleges that both Defendants failed to disclose an

 emergency room facility fee (“ER Facility Fee”) to Plaintiff and other patients prior to treatment.

 (Id.).




          1
         According to Plaintiff, Steward Melbourne Hospital, Inc. does business as Melbourne
 Regional Medical Center. (Doc. 1-1 at 3).



                                             Page 1 of 13
Case 6:19-cv-01150-CEM-EJK Document 27 Filed 02/11/20 Page 2 of 13 PageID 2196



         Plaintiff originally filed his Complaint in state court, and Defendants timely removed the

 case here pursuant to the Class Action Fairness Act, 28 U.S.C. §§ 1332(d), 1453. (Notice of

 Removal, Doc. 1, at 1–2). Plaintiff’s two-count Complaint alleges a cause of action pursuant to

 the Florida Declaratory Judgment Act (“FDJA”), Fla. Stat. § 86.011, and a cause of action pursuant

 to the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. § 501.201 et seq.

 (Doc. 1-1 at 10–13). Regarding the class claims, Plaintiff seeks to certify a class defined as: “All

 individuals who, subsequent to May 1, 2017, received treatment at a Florida hospital operating

 under the Steward Health Care brand, and were billed an emergency room facility fee . . . in

 addition to the charges for the individual items of treatment/services provided,” with exclusions.

 (Id. at 8).

         Defendants move to dismiss on Article III standing grounds and pursuant to Federal Rule

 of Civil Procedure 12(b)(6), and Plaintiff opposes.

                                   II.     ARTICLE III STANDING

         Article III standing is a threshold inquiry, Steel Co. v. Citizens for a Better Env’t, 523 U.S.

 83, 94–95 (1998), so the Court will address it first. Defendants bring their Motion pursuant to

 Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be

 granted. However, in the Eleventh Circuit, “[a] motion to dismiss for lack of standing is properly

 brought under Federal Rule of Civil Procedure 12(b)(1).” Radenhausen v. USCG, No. 3:13-cv-

 268-J-39JRK, 2014 U.S. Dist. LEXIS 198128, at *10 (M.D. Fla. Feb. 13, 2014) (citing Nat’l Parks

 Conservation Ass’n v. Norton, 324 F.3d 1229, 1242 (11th Cir. 2003)); Parrales v. Dudek, No.

 4:15cv424-RH/CAS, 2015 U.S. Dist. LEXIS 189205, at *11 (N.D. Fla. Dec. 24, 2015). Therefore,

 Defendants’ Article III standing argument will be considered under the Rule 12(b)(1) legal

 standard.




                                             Page 2 of 13
Case 6:19-cv-01150-CEM-EJK Document 27 Filed 02/11/20 Page 3 of 13 PageID 2197



        A.      Legal Standard

        Pursuant to Federal Rule of Civil Procedure 12(b)(1), a party may move to dismiss the

 claims against it for “lack of subject-matter jurisdiction.” “Attacks on subject matter

 jurisdiction . . . come in two forms: ‘facial attacks’ and ‘factual attacks.’” Garcia v. Copenhaver,

 Bell & Assocs., M.D.’s, P.A., 104 F.3d 1256, 1260–61 (11th Cir. 1997) (quoting Lawrence v.

 Dunbar, 919 F.2d 1525, 1528–29 (11th Cir. 1990)). Here, Defendants assert a facial attack to

 standing. “Facial attacks challenge subject matter jurisdiction based on the allegations in the

 complaint, and the district court takes the allegations as true in deciding whether to grant the

 motion.” Morrison v. Amway Corp., 323 F.3d 920, 925 n.5 (11th Cir. 2003).

        B.      Article III Standing Analysis

        In order to bring a case in federal court, a plaintiff must establish standing under Article III

 of the United States Constitution. Lujan v. Defs. of Wildlife, 504 U.S. 555, 559–60 (1992). To

 establish Constitutional, or Article III, standing, a plaintiff must show: “1) that he personally has

 suffered an actual or prospective injury as a result of the putatively illegal conduct; 2) that the

 injury can be fairly traced to the challenged conduct; and 3) that the injury is likely to be redressed

 through court action.” Saladin v. City of Milledgeville, 812 F.2d 687, 690 (11th Cir. 1987).

        Defendants argue that Plaintiff lacks standing to assert “[c]laims involving hospitals other

 than the hospital at which Plaintiff was treated.” (Doc. 6 at 7). In response, Plaintiff points out that

 he “is not asserting claims against the two unnamed hospitals to which Defendants are referring.”

 (Doc. 16 at 11).

        Plaintiff is correct that the only named Defendants are Melbourne Hospital and SHCS.

 (Doc. 1-1 at 2). Defendants do not challenge Plaintiff’s standing against them, and the Court does

 not see any reason to do so as standing against the current Defendants is obvious from the face of




                                              Page 3 of 13
Case 6:19-cv-01150-CEM-EJK Document 27 Filed 02/11/20 Page 4 of 13 PageID 2198



 the Complaint. As to the two unnamed hospitals, Plaintiff does not allege that he was injured at

 those other hospitals, nor does he appear to assert class claims based on an injury caused by those

 other hospitals. Rather, Plaintiff challenges SHCS’s policies, as the owner and operator of those

 hospitals, that may have resulted in injuries. The Court is satisfied that Plaintiff has standing when

 the claims against SHCS are couched in this manner.

                                    III.    RULE 12(b)(6) MOTION

         A.      Legal Standard

         “A pleading that states a claim for relief must contain . . . a short and plain statement of

 the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pursuant to Federal

 Rule of Civil Procedure 12(b)(6), a party may move to dismiss a complaint for “failure to state a

 claim upon which relief can be granted.” In determining whether to dismiss under Rule 12(b)(6),

 a court accepts the factual allegations in the complaint as true and construes them in a light most

 favorable to the non-moving party. See United Techs. Corp. v. Mazer, 556 F.3d 1260, 1269 (11th

 Cir. 2009). Nonetheless, “the tenet that a court must accept as true all of the allegations contained

 in a complaint is inapplicable to legal conclusions,” and “[t]hreadbare recitals of the elements of a

 cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009). Furthermore, “[t]o survive a motion to dismiss, a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

 when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.” Id. Generally, in deciding a motion to dismiss,

 “[t]he scope of the review must be limited to the four corners of the complaint.” St. George v.

 Pinellas Cty., 285 F.3d 1334, 1337 (11th Cir. 2002).




                                              Page 4 of 13
Case 6:19-cv-01150-CEM-EJK Document 27 Filed 02/11/20 Page 5 of 13 PageID 2199



        B.      FDUTPA Claim

        Plaintiff asserts a cause of action pursuant to FDUTPA, which makes illegal “[u]nfair

 methods of competition, unconscionable acts or practices, and unfair or deceptive acts or practices

 in the conduct of any trade or commerce.” Fla. Stat. § 501.204(1). Under FDUTPA, a Plaintiff

 must prove three elements to succeed on a claim for damages: “(1) a deceptive act or unfair

 practice; (2) causation; and (3) actual damages.” Id. (quoting Rollins, Inc. v. Butland, 951 So. 2d

 860, 869 (Fla. 2d DCA 2006)). However, FDUTPA also contains a so-called “safe harbor”

 provision, whereby FDUTPA does not apply to “[a]n act or practice required or specifically

 permitted by federal . . . law.” Fla. Stat. § 501.212(1); Kuenzig v. Hormel Foods Corp., 505 F.

 App’x 937, 939 (11th Cir. 2013). “The safe-harbor provision applies to acts that are required or

 permitted not only by statutes but also by regulatory action.” Pye v. Fifth Generation, Inc., No.

 4:14cv493-RH/CAS, 2015 U.S. Dist. LEXIS 128594, at *7–8 (N.D. Fla. Sep. 23, 2015) (citations

 omitted). The purpose of the safe harbor provision “is obvious: it would be unacceptably

 inconsistent for one statute to penalize conduct mandated elsewhere.” Office of the Attorney Gen.,

 Dep’t of Legal Affairs v. Commerce Commercial Leasing, LLC, 946 So. 2d 1253, 1259 (Fla. 1st

 DCA 2007).

        Here, Defendants assert that federal law requires hospitals to establish, update, and make

 public a list of the hospital’s standard charges. Defendants contend that they have complied with

 this law and its implementing regulations, including the act of disclosing their ER Facility Fees on

 the internet in the required format. Therefore, Defendants argue, they fall within FDUTPA’s safe

 harbor provision because their disclosure of the ER Facility Fee is an act or practice required by

 federal law. Plaintiff’s counter argument, which is nearly devoid of citation to any relevant legal

 authority, essentially asserts that the disclosure required by federal law does not require enough of




                                            Page 5 of 13
Case 6:19-cv-01150-CEM-EJK Document 27 Filed 02/11/20 Page 6 of 13 PageID 2200



 Defendants and that Defendants are in violation of FDUTPA for failing to do more than is required

 by federal law.

        Federal law requires “[e]ach hospital operating within the United States” to annually

 “establish (and update) and make public (in accordance with guidelines developed by the

 Secretary[2]) a list of the hospital’s standard charges for items and services provided by the

 hospital.” 42 U.S.C. § 300gg-18(e).

        In 2014, the Centers for Medicare and Medicaid Services (“the Agency”), an agency within

 the U.S. Department of Health and Human Services, published a proposed rule and subsequently

 a final rule, providing guidelines for implementing § 300gg-18(e). 79 Fed. Reg. 27977, 28169

 (May 15, 2014) (proposed rule); 79 Fed. Reg. 49853, 50146 (Aug. 22, 2014) (final rule). The

 guidelines require “that hospitals either make public a list of their standard charges (whether that

 be the chargemaster itself or in another form of their choice), or their policies for allowing the

 public to view a list of those charges in response to an inquiry.” 79 Fed. Reg. at 50146. The rule

 also states that “hospitals are in the best position to determine the exact manner and method by

 which to make the list public in accordance with the guidelines,” but posting the list on the internet

 “would be one approach that would satisfy the guidelines.” Id. Thus, the rule does not dictate the

 particular form of the list of fees nor the specific method of disclosure but only establishment and

 making public of a method “for allowing the public to view a list of those charges.” Id. This is the

 rule that was in place at the beginning of the proposed class period on May 1, 2017. (Doc. 1-1 at

 8).

        In 2018, the Agency published another proposed rule related to § 300gg-18(e), noting the

 Agency’s “concern[] that challenges continue to exist for patients due to insufficient price



        2
            “Secretary” means the Secretary of Health and Human Services. 42 U.S.C. § 201(c).



                                             Page 6 of 13
Case 6:19-cv-01150-CEM-EJK Document 27 Filed 02/11/20 Page 7 of 13 PageID 2201



 transparency,” including “patients being surprised by facility fees . . . for emergency room visits.”

 83 Fed. Reg. 20164, 20549 (May 7, 2018) (proposed rule); see also 83 Fed. Reg. 32640, 32474

 (July 12, 2018) (revised proposed rule); 83 Fed. Reg. 34304, 34394 (July 19, 2018) (revised

 proposed rule); 83 Fed. Reg. 35704, 36009 (July 27, 2018) (revised proposed rule); 83 Fed. Reg.

 37046, 37211–12 (July 31, 2018) (revised proposed rule). The final rule published by the Agency

 requires, effective January 1, 2019, “hospitals to make available a list of their current standard

 charges via the internet in a machine readable format and to update this information at least

 annually, or more often as appropriate.” 83 Fed. Reg. 41144, 41686 (Aug. 17, 2018) (final rule).

 The rule specifically states that the form of the list “could be in the form of the chargemaster itself.”

 Id. This is the rule that applies to the proposed class period from January 1, 2019, forward.

         Plaintiff’s Complaint rises or falls on its challenge to Defendants’ disclosure practices

 regarding the ER Facility Fee. The case of Brett v. Toyota Motor Sales, U.S.A., Inc. is instructive

 to the question of whether Plaintiff’s claims can stand in the face of FDUTPA’s safe harbor.

 No. 6:08-cv-1168-Orl-28GJK, 2008 U.S. Dist. LEXIS 114462 (M.D. Fla. Aug. 29, 2008). In Brett,

 Plaintiff asserted putative class claims, alleging that a car manufacturer violated FDUTPA by

 failing to disclose the actual fuel efficiency of a vehicle in addition to fuel economy estimates

 calculated by the U.S. Environmental Protection Agency (“EPA”). Id. at *4–6. Federal regulations

 require disclosure of the EPA estimates, id. at *19, but the plaintiff wanted the defendant car

 manufacturer to disclose “an additional, more accurate fuel economy estimate.” Id. at *21. The

 Brett Court held that the plaintiff’s claim was not actionable under FDUTPA because the

 disclosure of the EPA fuel estimates—without additional disclosures not required by the federal

 regulation—fell within FDUTPA’s safe harbor provision. Id. at *21–22. The court in Brett also

 specifically noted that “[t]o permit [the FDUTPA suit to stand] would be contrary to the plain




                                              Page 7 of 13
Case 6:19-cv-01150-CEM-EJK Document 27 Filed 02/11/20 Page 8 of 13 PageID 2202



 meaning of FDUTPA and the [applicable] legislative and regulatory scheme.” Id. at *22. Several

 other Florida courts have reached the same result as in Brett. Kuenzig v. Kraft Glob. Foods, Inc.,

 No. 8:11-cv-838-T-24 TGW, 2012 U.S. Dist. LEXIS 13414, at *10–11 (M.D. Fla. Feb. 3, 2012)

 (dismissing a FDUTPA claim pursuant to the safe harbor provision because the defendant had

 complied with the applicable federal regulations); Eirman v. Olde Disc. Corp., 697 So. 2d 865,

 865–66 (Fla. 4th DCA 1997) (affirming dismissal of a FDUTPA claim pursuant to the safe harbor

 provision because the defendant complied with disclosures required by the Securities and

 Exchange Commission).

        The instant facts are analogous to Brett. Plaintiff does not dispute that disclosure of the ER

 Facility Fee is regulated by the federal government. (Doc. 16 at 6–7). Rather Plaintiff argues that

 there is no regulation pertaining to “what a hospital puts in its contracts, or what signage is posted

 in its emergency room facilities, or what must be conveyed to patients during the registration

 process.” (Id. at 7). In essence, Plaintiffs is saying: Yes, Defendants disclosed exactly what they

 were supposed to disclose in exactly the manner prescribed by federal law and rule, but Defendants

 should also be required to disclose this same information by additional manner and method not

 required by federal law. This is exactly the type of situation that FDUTPA’s safe harbor provision

 contemplates. Here, as in Brett, Defendants disclosed the information required by the federal

 government, but Plaintiff wants additional disclosures. It is clear that the Agency considered the

 specific concern of how an ER Facility Fee should be disclosed to patients when it promulgated

 its rules. 83 Fed. Reg. at 20549 (proposed rule) (noting the Agency’s “concern[] that challenges

 continue to exist for patients due to insufficient price transparency,” including “patients being

 surprised by facility fees . . . for emergency room visits”). The Agency then decided the best way

 for this disclosure to occur. 83 Fed. Reg. at 41686 (requiring “hospitals to make available a list of




                                             Page 8 of 13
Case 6:19-cv-01150-CEM-EJK Document 27 Filed 02/11/20 Page 9 of 13 PageID 2203



 their current standard charges via the internet in a machine readable format and to update this

 information at least annually, or more often as appropriate”).

        Plaintiff does not dispute that Defendants have complied with the required disclosure of

 the ER Facility Fee in exactly the manner and method required by the rule 3—i.e., on the internet

 in a machine readable format. Plaintiff states in his Complaint that he “is informed” of the specific

 ER Facility Fees charged by Defendants and lists those charges in the Complaint. (Doc. 1-1 at 5).

 While it is not abundantly clear from the Complaint how Plaintiff obtained this information, it is

 clear that Plaintiff has visited Defendants’ website for Melbourne Hospital. (Doc. 1-1 at 1

 (referring to information obtained “on [Defendants’] website and elsewhere”)). Plaintiff’s

 Response clarifies that the information regarding the ER Facility Fees was in fact obtained from

 Defendants’ website. (Doc. 16 at 2, 5–7 (referencing Melbourne Hospital’s chargemaster available

 on the hospital’s website); see also generally Chargemaster, Doc. 16-1).

        To the extent that the website posting of the chargemaster showing the ER Facility Fees

 could not be gleaned directly from the allegations in the Complaint, the Court will take judicial

 notice, as requested by Defendants, of the fact that the chargemaster is available on Melbourne

 Hospital’s website. 4 (Doc. 6 at 2 n.1). At the motion to dismiss stage, “[a] district court may take

 judicial notice of certain facts without converting a motion to dismiss into a motion for summary

 judgment.” Universal Express, Inc. v. United States SEC, 177 F. App’x 52, 53 (11th Cir. 2006)




        3
            Because the previous rule contained less stringent requirements than the new rule,
 compliance with the more stringent rule also indicates compliance with the less stringent rule.
          4
            The chargemaster may be accessed at https://www.melbourneregional.org/melbourne-
 regional-medical-center-price-list. The Court accessed this website and downloaded the
 chargemaster on February 5, 2020, at which time the chargemaster appeared to be in substantially
 the same form as presented by Plaintiff in his Response. The parties do not dispute that this is also
 the location and form in which the chargemaster was available at the time the Complaint was filed
 in this case.



                                            Page 9 of 13
Case 6:19-cv-01150-CEM-EJK Document 27 Filed 02/11/20 Page 10 of 13 PageID 2204



 (citing Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1278 (11th Cir. 1999)). Specifically, the

 Court may “take judicial notice of when and where . . . notices and articles were published.”

 Absolute Activist Value Master Fund v. Devine, 233 F. Supp. 3d 1297, 1317 (M.D. Fla. 2017); see

 also Fla. Evergreen Foliage v. E.I. Dupont De Nemours & Co., 336 F. Supp. 2d 1239, 1262 n.21

 (S.D. Fla. 2004) (noting that a court may “take judicial notice at any stage of the proceeding of a

 fact not subject to reasonable dispute and generally known or capable of accurate and ready

 determination” (citing Fed. R. Evid. 201)). The Court only takes notice of the fact that the

 chargemaster, in substantially the same form as presented by Plaintiff in his Response, is posted

 on Melbourne Hospital’s website and that the downloadable file can be searched (i.e., is machine

 readable). This fact appears to be undisputed between the parties. (Doc. 6 at 2 n.1; Doc. 16 at 2,

 5–7).

         Since disclosure of the ER Facility Fee is clearly regulated by federal law—and disclosure

 of that fee is the sole basis of this lawsuit—FDUTPA’s safe harbor provision applies, and

 Plaintiff’s FDUTPA claim will be dismissed. Brett, 2008 U.S. Dist. LEXIS 114462, at *21–22.

 Defendants have moved for the Court to dismiss the claim with prejudice. Dismissal with prejudice

 is appropriate here because the Court has determined that Defendants’ actions that form the basis

 of Plaintiff’s FDUTPA claim fall squarely within FDUTPA’s safe harbor provision. Kuenzig, 2012

 U.S. Dist. LEXIS 13414, at *11 (dismissing a FDUTPA claim with prejudice when the alleged

 conduct fell within FDUTPA’s safe harbor provision); Hassid v. Royal Caribbean Cruises, Ltd.,

 No. 10-20425-CIV, 2010 U.S. Dist. LEXIS 151135, at *10 n.3 (S.D. Fla. July 7, 2010) (“The

 dismissal is with prejudice because any further attempts to amend a cause of action barred as a

 matter of law would be futile.” (citing Rance v. Winn, 287 Fed. App’x. 840, 841 (11th Cir. 2008))).




                                           Page 10 of 13
Case 6:19-cv-01150-CEM-EJK Document 27 Filed 02/11/20 Page 11 of 13 PageID 2205



         C.      Declaratory Judgment Claim

         Plaintiff also asserts a claim pursuant to the FDJA, which “authorizes Florida courts to ‘to

 declare rights, status, and other equitable or legal relations.’” Bailey v. Rocky Mt. Holdings, LLC,

 889 F.3d 1259, 1264 n.6 (11th Cir. 2018) (citing Fla. Stat. § 86.011). However, the FDJA only

 functions as a procedural mechanism. Bailey, 889 F.3d at 1264 n.6 (citing Ready v. Safeway Rock

 Co., 157 Fla. 27, 24 So. 2d 808, 809 (Fla. 1946) (“[T]he Declaratory Judgments Act is nothing

 more than a legislative attempt to extend procedural remedies.”)); see also Coccaro v. GEICO

 Gen. Ins. Co., 648 F. App’x 876, 880–81 (11th Cir. 2016) (“Florida’s Declaratory Judgment Act .

 . . is a procedural mechanism . . . ; it does not confer any substantive rights.”). “As a federal court

 sitting in diversity jurisdiction, [this Court] appl[ies] the substantive law of the forum state, in this

 case Florida, alongside federal procedural law.” Horowitch v. Diamond Aircraft Indus., 645 F.3d

 1254, 1257 (11th Cir. 2011) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938)). Therefore,

 because the FDJA is procedural, “federal courts construe claims brought under the [FDJA] as

 seeking relief under the federal Declaratory Judgment Act.” Nationwide Ins. Co. of Am. v. Fla.

 Realty One, Inc., No. 2:19-cv-563-FtM-38MRM, 2019 U.S. Dist. LEXIS 183360, at *4 n.2 (M.D.

 Fla. Oct. 22, 2019); Goodbys Creek, LLC v. Arch Ins. Co., No. 3:07-cv-947-J-34HTS, 2009 U.S.

 Dist. LEXIS 137214, at *5 (M.D. Fla. Aug. 11, 2009) (collecting cases and concluding that the

 Federal Declaratory Judgment Act governs).

         The Court therefore construes Plaintiff’s declaratory judgment claim as being asserted

 pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201. “The federal courts are

 confined by Article III of the Constitution to adjudicating only actual ‘cases’ and ‘controversies.’”

 Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1346 (11th Cir. 1999) (quoting Allen

 v. Wright, 468 U.S. 737, 750 (1984)). “[T]he Declaratory Judgment Act . . . does not broaden




                                              Page 11 of 13
Case 6:19-cv-01150-CEM-EJK Document 27 Filed 02/11/20 Page 12 of 13 PageID 2206



 federal jurisdiction.” Gulf States Paper Corp. v. Ingram, 811 F.2d 1464, 1467 (11th Cir. 1987),

 abrogated on other grounds by King v. St. Vincent’s Hosp., 502 U.S. 215 (1991). Indeed, Congress

 explicitly “limited federal jurisdiction under the Declaratory Judgment Act to actual controversies,

 in statutory recognition of” the Article III limitations on federal judicial power. Atlanta Gas Light

 Co. v. Aetna Cas. & Sur. Co., 68 F.3d 409, 414 (11th Cir. 1995) (quotation omitted). Accordingly,

 if a declaratory judgment action fails to meet the Article III case and controversy requirement, it

 must be dismissed for want of jurisdiction. See Digital Props., Inc. v. City of Plantation, 121 F.3d

 586, 589 (11th Cir. 1997). Additionally, parties do not have a right to a declaratory judgment, and

 district courts have the discretion to abstain from exercising jurisdiction over such a claim.

 Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328, 1330 (11th Cir. 2005) (per curiam) (“The

 Declaratory Judgment Act is ‘an enabling Act, which confers a discretion on courts rather than an

 absolute right upon the litigant.’ It only gives the federal courts competence to make a declaration

 of rights; it does not impose a duty to do so.” (quoting Wilton v. Seven Falls Co., 515 U.S. 277,

 287 (1995))).

        Here, the Court has determined that Plaintiff’s FDUTPA claim fails as a matter of law.

 Plaintiff’s declaratory judgment claim does not allege any legal basis for the claim other than

 FDUTPA. As the FDUTPA claim fails as a matter of law, so too does the declaratory judgment

 claim. Therefore, the declaratory judgment claim will be dismissed with prejudice for the same

 reasons the FDUTPA claim will be dismissed with prejudice.




                                            Page 12 of 13
Case 6:19-cv-01150-CEM-EJK Document 27 Filed 02/11/20 Page 13 of 13 PageID 2207



                                       IV.      CONCLUSION

        In accordance with the foregoing, it is ORDERED and ADJUDGED that:

            1. Defendants’ Motion to Dismiss (Doc. 6) is GRANTED.

            2. Plaintiff’s Complaint is DISMISSED with prejudice.

            3. All other pending motions are denied as moot.

            4. The Clerk is directed to close this case.

        DONE and ORDERED in Orlando, Florida on February 11, 2020.




 Copies furnished to:

 Counsel of Record




                                             Page 13 of 13
